As filed with the Securities and Exchange Commission on December 14, 2010 File Nos. 033-81396 811-08614 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 34 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 35 [X] (Check appropriate box or boxes) BRANDES INVESTMENT TRUST (Exact name of Registrant as Specified in Charter) 11988 El Camino Real, Suite 500 San Diego, California 92130 (Address of Principal Executive Office) (619) 755-0239 (Registrant's Telephone Number, including Area Code) Michael Glazer c/o Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Name and address of agent for Service) As soon as practicable after this Registration Statement is declared effective. (Approximate Date of Proposed Public Offering) It is proposed that this filing will become effective (check appropriate box) [] Immediately upon filing pursuant to Rule 485(b). [] on (date) pursuant to Rule 485(b). [] on (date) pursuant to Rule 485(a)(1). [] 60 days after filing pursuant to Rule 485 (a)(1). [X] 75 days after filing pursuant to Rule 485 (a)(2). [] on (date) pursuant to Rule 485(a)(2). If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment No.34 to the Registration Statement of Brandes Investment Trust is being filed to register a new Fund to the Trust, the Brandes Institutional Emerging Markets Fund, in a stand-alone prospectus.This Post-Effective Amendment incorporates by reference PartsB and C of Post-Effective Amendment No.33, filed on November17,2010. SUBJECT TO COMPLETION The information in this Prospectus is not complete and may be changed.We may not sell these securities until the registration filed with the Securities and Exchange Commission is effective.This Prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer is not permitted. BRANDES Brandes Institutional Emerging Markets Fund Class I – [] Class S – [] Prospectus January, 2011 The U.S. Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus.Any representation to the contrary is a criminal offense. Table of Contents - Prospectus TABLE OF CONTENTS SUMMARY SECTION This important section summarizes the Fund’s investments, risks, fees and past performance. SUMMARY SECTION Brandes Institutional Emerging Markets Fund INVESTMENT OBJECTIVE, POLICIES AND RISKS Investment Objectives Investment Policies Principal Risks of Investing in the Fund Portfolio Holdings More on the Emerging Market Fund’s Performance FUND MANAGEMENT The Investment Advisor Portfolio Managers Other Service Providers SHAREHOLDER INFORMATION Description of Classes Who May Invest in the Fund Anti-Money Laundering Pricing of Fund Shares Minimum Initial Investment Purchasing and Adding to Your Shares Exchanging Your Shares Selling Your Shares Policy On Disruptive Trading Dividends and Distributions Taxes INDEX DESCRIPTION FINANCIAL HIGHLIGHTS PRIVACY NOTICE 1 1 5 INVESTMENT OBJECTIVE, POLICIES AND RISKS This section provides details about the Fund’s investment strategies and risks. 5 5 6 8 9 FUND MANAGEMENT Review this section for information about the organizations and people who oversee the Fund. 10 10 11 14 SHAREHOLDER INFORMATION This section explains how shares are valued and how to purchase and sell shares, and provides information on dividends, distributions and taxes. 14 14 14 15 15 17 17 18 18 20 22 22 INDEX DESCRIPTION 23 FINANCIAL HIGHLIGHTS Review this section for details on selected financial statements of the Fund. 24 25 SUMMARY SECTION Brandes Institutional Emerging Markets Fund Investment Objective The Brandes Institutional Emerging Markets Fund (the “Emerging Markets Fund”) seeks long term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Emerging Markets Fund. Class I Class S Shareholder Fees (fees paid directly from your investment) None None Annual Fund Operating Expenses(1) (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.95% 0.95% Distribution (12b-1) Fees None 0.25% Other Expenses 0.38% 0.38% Total Annual Fund Operating Expenses 1.33% 1.58% Less Fee Waiver and/or Expense Reimbursement -0.21% -0.21% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement 1.12% 1.37% (1)The Advisor has contractually agreed to limit the Emerging Markets Fund’s ClassI and ClassS annual operating expenses, including repayment of previous waivers, to 1.12% for ClassI and 1.37% for ClassS as percentages of the Fund’s average daily net assets through January 31, 2012 (the “Expense Caps”).The Expense Caps may be terminated at any time by the Board of Trustees upon 60 days notice to the Advisor, or by the Advisor with the consent of the Board. (2)Other Expenses are based on estimated customary Fund expenses for the current fiscal year. Example This Example is intended to help you compare the costs of investing in the Emerging Markets Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the contractual expense limitation for 1 year).Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years Class I Class S Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. Summary Section
